Order entered June 26, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00048-CV

                           ADRIAN BOOKER, ET AL., Appellants

                                                V.

                               ANISSA MAHMOUDI, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Collin County, Texas
                           Trial Court Cause No. 003-01795-2018

                                            ORDER
       Before the Court is the June 24, 2019 request of Claudia Webb, Official Court Reporter

for Collin County Court at Law No. 3, for a forty-five day extension of time to file the reporter’s

record. We GRANT the request to the extent that appellant shall file the reporter’s record by

July 24, 2019. See TEX. R. APP. P. 35.3(c).


                                                       /s/   ERIN A. NOWELL
                                                             JUSTICE